DETAILED ACTION

This Office Action is in response to the communication filed on 05/19/2022. 
Status of the claims:
Claims 2 and 15 are cancelled.
Claims 1, 3-14, 16-19 are pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed 05/19/2022.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 05/19/2022 has been entered.

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 05/19/2022. By this Request, claims 1, 3, 5, 7-11, 14, 16-18 are amended, claims 2 and 15 are cancelled and new claim 19 is submitted. Upon entry of the amendment, the pending claims 1, 3-14, 16-19 will be fully examined for patentability.

Response to the Claim Rejections under 35 USC § 103
The Applicant Arguments/Remarks made in an Amendment, with respect to rejection of claims 1, 2, 12-13, 14, 16-18 under 35 U.S.C. 103 as being unpatentable over Kithara et al. (US2016/0248828) in view of Walker et al. (US2018/00141171), as set forth in the Office Action dated 01/21/2022, have been fully considered. With the regard rejection of the now cancelled dependent claim 2, the Applicant has submitted “the Applicant has amended independent claim 1 to incorporate features of claim 2. The Applicant submits that the combination of Kitahara and Walker does not teach, suggest or render obvious at least, for example, the features of "an output processing unit configured to output specific data as second alert notification information from a specific terminal, based on the set operation mode and the determination the acquisition of the alert information is necessary, wherein the specific data has a smaller data amount than the first alert notification information," as recited in amended independent claim 1. The Office Action alleges that RE claim 2, Kithara discloses the demodulation circuit according to claim 1, wherein the output processing unit outputs the first alert notification information as the second alert notification information (e.g. Figs. 19, 32,  Paras 0311,  0384- 0385,  0464, and 0471) that is based on the operation mode, the processing circuit determines whether or not wake-up bit is "True" (i.e. new, changed or updated) and outputs data indicating the state of the emergency alert information (See the Office Action at page 5.) However, Kitahara describes the "the control unit 214 determines whether or not the reception device 20 can receive only a broadcast by checking whether or not the reception device 20 has a communication function; and in step S271, for example, if the reception device 20 does not have the communication function such as the communication unit 217 and can receive only a broadcast, the process proceeds to step S272 ... when the user gives an instruction to display the detailed emergency alert information (S420), the reception device 20A accesses the Internet server 40 via the Internet 90 according to the URI of the emergency information site designated in ... the EAD (S421), and acquires the detailed emergency alert information (S422). As a result, the detailed emergency alert information acquired from the emergency information site is displayed on the reception device 20A (S423)." See Kitahara at $ [0384] and [0471]. Kitahara , only, describes that the control unit 214 determines that the reception device 20 can receive the broadcast by checking that the reception device 20 has the communication function. Further, Kitahara describes that the reception device 20A displays the detailed emergency alert information acquired from the emergency information site. However, Kitahara does not teach or suggest outputting specific data as second alert notification information from a specific terminal, based on a set operation mode and a determination that acquisition of the detailed emergency alert information is necessary, wherein the specific data has a smaller data amount than first alert notification information. Walker does not remedy the above-noted deficiencies of Kitahara. Therefore, the combination of Kitahara and Walker does not teach or suggest the features of "an output processing unit configured to output specific data as second alert notification information from a specific terminal, based on the set operation mode and the determination the acquisition of the alert information is necessary, wherein the specific data has a smaller data amount than the first alert notification information," as recited in amended independent claim 1.  The Applicants’ argument on this point is determined persuasive. It is further noted that the Applicant has amended independent claims 1, 14 and 16-18, to incorporate the feature “wherein the specific data has a smaller data amount than the first alert notification information” of previously presented claim 2 which was not rejected by the previous Office Action. In view of the amendment, specifically to the independent claims which are amended to be patentably distinguishable over the prior art; an updated search conducted and/or additional consideration completed of said currently amended clams conducted by the examiner, the rejection of all the pending claims under 35 U.S.C. § 103 set forth in previous Office Action has been withdrawn.

Allowable Subject Matter
Pending claims 1, 3-14, 16-19 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the Applicant’s amendment to the claims, specifically, to the independent claims 1, 14 and 16-18, and newly presented independent claim 19 which is written to include claim 1, cancelled claim 2 and allowable claim 3, in which the amendment is made for facilitating expeditious prosecution of the application and used to overcome the prior art cited in the rejection of previously presented claims under 35 USC §103, the claimed subject matter in currently pending claims 1, 3-14, 16-19 is patentably distinguishable from the prior art; therefore is allowable. Further, an updated search conducted and/or additional consideration completed of said currently amended clams, by the examiner, has concluded, prior art alone or in combination fail to disclose the invention as a whole more specifically the underlined portion, as recited in the independent claims 1, 14 and 16-19 and further limited by their respective dependent claims.  

Regarding Claim 1 
(Currently Amended) A demodulation circuit, comprising: a demodulation unit configured to demodulate a broadcast signal received from a reception circuit that receives the broadcast signal; a determination unit configured to determine acquisition of alert information, included in the demodulated broadcast signal, is necessary based on a set operation mode of the demodulation circuit and first alert notification information, wherein the first alert notification information indicates an update state of the alert information included in the demodulated broadcast signal; and an output processing unit configured to output specific data as second alert notification information from a specific terminal, based on the set operation mode and  the determination the acquisition of the alert information is necessary, wherein the specific data has a smaller data amount than the first alert notification information, and the specific terminal is electrically connected to a processing circuit that acquires the alert information.

Regarding Claim 14
 (Currently Amended) A processing circuit, comprising: a processing unit configured to: acquire, in a case where specific data is acquired as second alert notification information via a specific terminal to which a demodulation circuit is electrically connected, alert information included in a demodulated broadcast signal, wherein the specific terminal is electrically connected to the processing unit, the specificPage 6 of 16Application No. 16/964,194 Reply to Office Action of January 21, 2022 andAdvisory Action of April 20, 2022data is output as the second alert notification information from the demodulation circuit, based on a set operation mode of the demodulation circuit and first alert notification information, the specific data has a smaller data amount than the first alert notification information, the demodulation circuit demodulates a broadcast signal to output the demodulated broadcast signal, and the second alert notification information indicates that the acquisition of the alert information is necessary based on the set operation mode of the demodulation circuit; and notify content in the acquired alert information.

Regarding Claim 16 
(Currently Amended) A demodulation processing method, comprising: demodulating a broadcast signal received from a reception circuit that receives the broadcast signal; determining acquisition of alert information, included in the demodulated broadcast signal, is necessary based on a set operation mode of a demodulation circuit and first alert notification information, wherein the first alert notification information indicates an update state of the alert information included in the demodulated broadcast signal; and Page 7 of 16Application No. 16/964,194 Reply to Office Action of January 21, 2022 and Advisory Action of April 20, 2022 outputting specific data as second alert notification information from a specific terminal, based on the set operation mode and the determination the acquisition of the alert information is necessary, wherein the specific data has a smaller data amount than the first alert notification information, and the specific terminal is electrically connected to a processing circuit that acquires the alert information.  

Regarding Claim 17 
(Currently Amended) A processing method, comprising: acquiring, in a case where specific data is acquired as second alert notification information via a specific terminal to which a demodulation circuit is electrically connected, alert information included in a demodulated broadcast signal, wherein the specific terminal is electrically connected to a processing unit, the specific data is output as the second alert notification information is from the demodulation circuit, based on a set operation mode of the demodulation circuit and first alert notification information, the specific data has a smaller data amount than the first alert notification information, the demodulation circuit demodulates a broadcast signal to output the demodulated broadcast signal, andPage 8 of 16Application No. 16/964,194 Reply to Office Action of January 21, 2022 andAdvisory Action of April 20, 2022the second alert notification information indicates that the acquisition of the alert information is necessary based on the set operation mode of the demodulation circuit; and notifying content in the acquired alert information.

Regarding Claim 18 
(Currently Amended) A processing device, comprising: a demodulation circuit; and a processing circuit electrically connected to the demodulation circuit, wherein the demodulation circuit includes: a demodulation unit configured to demodulate a broadcast signal received from a reception circuit that receives the broadcast signal, a determination unit configured to determine acquisition of alert information, included in the demodulated broadcast signal, is necessary based on a set operation mode of the demodulation circuit and first alert notification information, wherein the first alert notification information indicates an update state of the alert information included in the demodulated broadcast signal, and an output processing unit configured to output specific data as second alert notification information from a first terminal, based on the set operation mode and the determination the acquisition of the alert information is necessary, the specific data has a smaller data amount than the first alert notification information, the first terminal is electrically connected to the processing circuit, and the processing circuit includes a processing unit configured to acquire, in a case where the specific data is acquired as the second alert notification information via a second terminal to which the demodulation circuit is electrically connected, the alert information included in the demodulated broadcast signal.

Regarding Claim 19 
(New) A demodulation circuit, comprising: a demodulation unit configured to demodulate a broadcast signal received from a reception circuit that receives the broadcast signal; a determination unit configured to determine, in a case where a set operation mode of the demodulation circuit is an operation mode to output first alert notification information as second alert notification information, acquisition of alert information included in the demodulated broadcast signal is necessary based on a value of the first alert notification information that is updated, and a specific combination of a pre-update value and a post-update value of the first alert notification information, wherein the first alert notification information indicates an update state of the alert information included in the demodulated broadcast signal; and an output processing unit configured to output the first alert notification information as the second alert notification information from a specific terminal based on the set operation mode and the determination the acquisition of the alert information is necessary, wherein the specific terminal is electrically connected to a processing circuit that acquires the alert information.

Regarding Claims 3-13  
Claims 3-13 are dependent claim having claim 1 as base claim and therefore incorporate its respective feature. These claims are patentably distinguishable from the prior art at least by reason of their dependency. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are US2016/0248828 issued to Kithara et al. (“Kithara”) and US2018/00141171 issued to Walker et al (“Walker””)
	Regarding the subject matter of previously presented & rejected claims, Kithara discloses a demodulation circuit and a processing device (e.g. 20 of Figs. 1-2, ¶0008, ¶0304) and a processing method executed by a demodulation circuit (e.g. Kithara: ¶0008 and 20 of Figs. 1-2), comprising: a demodulation unit (e.g. 212 of Figs. 19-20) configured to demodulate a broadcast signal received from a reception circuit that receives the broadcast signal (e.g. ¶0086, ¶0091, ¶0304-¶0305); a determination unit (e.g. 213, 214, & 219 of Fig 19) configured to determine whether acquisition of alert information included in the demodulated broadcast signal is necessary based on a set operation mode of the demodulation circuit (e.g. Figs. 23-24, ¶0364-¶0366, ¶0467-¶0468: determines whether emergency alert information is acquired or included in the demodulated broadcast signal by determining values of the signaling bits based on operation mode of the receiving device and the emergency alert information); and an output processing unit (e.g. 212 of Fig. 19) configured to output second alert notification information corresponding to the set operation mode from a specific terminal, in a case where acquisition of the alert information is determined to be necessary (e.g. Figs. 19, 32, ¶0304, ¶0311, ¶0463-¶0464, ¶0471: outputs data indicating the state of the emergency alert information corresponding to the operation mode from the unit it is connected to, when the emergency alert information is acquired or included in the demodulated broadcast signal), wherein the specific terminal is electrically connected to a processing circuit that acquires the alert information (e.g. Figs. 19-20: wherein the specific unit is electrically connected to a processing circuit that acquires the alert information), in a case where the second alert notification, information is acquired via a predetermined terminal to which the demodulation circuit is electrically connected, the alert information included in the demodulated broadcast signal (e.g. Figs. 19, 32, ¶0311, ¶0464, ¶0471: where the second alert notification, information is acquired via the connection (terminal) to which the demodulation circuit is electrically connected). Walker’s invention related to a management of emergency alert wake up bits (see for example, Walker: Title, Abstract of the Disclosure). Regarding the subject matter of previously presented & rejected claims of the instant application, Walker  teaches or suggests, wherein the first alert notification information indicates an update state of the alert information included in the demodulated broadcast signal (see for example, Walker: Figs. 3, 4, 5A-5C, ¶0032, ¶0037-¶0039: determines whether or not emergency alert information included in the demodulated broadcast signal on a basis of first alert notification information (which is two-bit data of ea_wake_up_2, ea_wake_up_1 as defined in the ATSC 3.0 standard) and the emergency alert information indicates updated state of the emergency alert information)
However, none of references teaches all the limitation and the detailed connection recited in the independent claims, further limited by their respective dependents of the instant application and as described above. Furthermore, a further updated search and/or consideration of the clams amendment, performed by the examiner concluded that all of the rejections in the most recent Office action are overcome and prior art, alone or in combination, does not disclose the invention as a whole, more specifically, the underlined portion, as recited in the claims and as indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632